Citation Nr: 1449835	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1974 to January 1977.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In a December 2013 Board hearing, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The Board notes that in the Veteran's hearing, he characterized his right knee disability as occurring secondary to his left knee injury incurred in service.  Therefore, the Board has characterized the issue above in accordance with the Veteran's testimony.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  The more persuasive, competent, probative, and credible evidence reflects that the Veteran's currently diagnosed left knee disability is not etiologically related to his service.  

2.  The evidence of record does not show that the Veteran has a right knee disability that had its clinical onset in service, or is otherwise related to his active duty or his left knee disability. 
  
3.  The Veteran's diagnosed depression was not incurred during active service and is not etiologically related to his active duty.  

4.  The evidence of record does not show that the Veteran has a diagnosis of sinusitis that had its clinical onset in service, or is otherwise related to his active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a right knee disability, to include as secondary to the Veteran's left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in February 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records have been obtained. 

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the December 2013 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims were identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination (the reports of which have been associated with the claims file), for his bilateral knee disabilities which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

With regard to the Veteran's claims for depression and sinusitis, while a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record fails to reflect any in-service incident with regard to depression, and any current disability with regard to the Veteran's sinusitis.  As such, the Veteran's conclusory lay statements alone are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.  

Service Connection for a Left Knee Disability

In January 2010 the Veteran filed a claim for service connection for a left knee disability.  He asserted that the injury occurred when he strained his knee in-service in 1974.  

Regarding the Veteran's possible presumptive service connection, there is no documented evidence of record indicating that he was diagnosed with arthritis of the left knee prior to a January 2012 X-ray report, let alone within one year of his separation from service.  That diagnosis was made more than 30 years following the Veteran's separation from active service.  There is also a lack of medical evidence of symptoms until many years following service, continuity of symptomology is not shown.

Consideration has been given to the Veteran's assertion that he has experienced left knee pain since his in-service injury.  The Board also recognizes that the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for approximately 30 years after service.  Reference is also made to the findings of the VA examiner that explicitly related the Veteran's knee problems to a progression of age and his obesity.  Coupled with aforementioned lack of documented treatment for complaints of his knee since service and the silence of any complaint on his discharge examination, the Veteran's claimed history of continued left knee pain since service is not credible.

Therefore, service connection cannot be granted on a presumptive basis in this case.  The Board now turns to adjudication of the claim on a direct basis.

With respect to the first element of Shedden, the Veteran was diagnosed with arthritis of his left knee in January 2012.  Therefore, the Veteran has a current disability and the first element has been satisfied.  

Turning to the second element of Shedden, the Veteran has consistently asserted, through statements and at his VA examination, that he injured his left knee in service.  The Veteran's service treatment records reflect that he was treated in-service in 1974 for left knee pain.  Therefore, although the Board notes that upon the Veteran's separation examination in November 1976 there was no notation of any left knee strain or pain, evidence of an in-service injury is met and Shedden element two is satisfied.  

It is the final element of Shedden where the Veteran's claim fails.  Specifically, in January 2012 the Veteran was afforded a VA examination.  The Veteran again indicated that he injured his left knee in-service when he strained it in 1974.  He stated that he has been seen for this injury since, and that he has self-medicated with over the counter pain medication.  X-rays of the Veteran's left knee showed arthritis of the left knee.  

After examination of the Veteran and consideration of his medical history, the examiner opined that the Veteran's left knee disability was not related to his injury in-service.  Specifically, the examiner stated that the Veteran's in-service strain was a minimal problem, as the Veteran went decades with "no limitations" and without needing X-rays for approximately 38 years.  Further, the examiner noted that the Veteran suffered from obesity and diabetes, in addition to many years of physical work.  

The Board notes that in January 2014 the Veteran submitted a positive opinion from his physician, Dr. A.D.  Dr. A.D. stated that the Veteran related his knee pain to his service, and that given the nature of the arthritis she did "believe it may have started with the initial injury and worsened with normal use."  

The Board notes that the probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a qualified health care professional, is not probative without a factual predicate in the record and a thorough rationale or analysis that the Board can evaluate.  Miller v. West, 11 Vet. App. 18, 22 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The January 2012 examiner's rationale was based on his thorough examination of the Veteran and the claims file, in addition to the finding that the Veteran's left knee disability was due to the natural progression of age and his obesity.  The Board notes that Dr. A.D.'s opinion failed to provide a rationale as to why the Veteran's left knee disability was due to his in-service injury; Dr. A.D. only stated that she based her opinion on the "nature of the arthritis," without expanding further on what the nature was, and why this caused her to believe it was related to the Veteran's in-service injury.  

The unfavorable VA opinion outweighs the favorable private opinion because it provide a more distinct analysis into why the service-connected left knee disability was instead more likely related to the Veteran's age and weight instead of his service.  In short, there is a stronger clinical basis for the January 2012 VA examiner's conclusions.

The Board also takes note of the Veteran's lay statements and December 2013 hearing testimony asserting a nexus between his current disability and his in-service left knee injury.  However, while the Veteran is competent to attest to experiencing an injury to his left knee, he is not competent to provide a medical conclusion as to a relationship between his in-service injury and his current arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that radiological studies, physical examinations, and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's lay statements have little probative value.

Thus, as the preponderance of the evidence is against the existence of a nexus between the Veteran's 1974 injury and his current left knee disability, service connection for a left knee disability on a direct basis must be denied.  

Entitlement to Service Connection for a Right Knee Disability to Include as Secondary to his Left Knee Disability, and for Sinusitis

The Board notes that because the issues of service connection for a right knee disability and service connection for sinusitis on a direct basis involve the application of the same law, the Board will address them together.  

The Veteran filed a claim for his right knee disability and sinusitis in January 2010, and asserted that his right knee problems were secondary to his left knee at his hearing in December 2013.

With regard to a current right knee disability and sinusitis, the competent and probative evidence of record does not document evidence of such.  The Board also notes that the Veteran was not treated for any right knee disability in service, nor did he report any right knee pain or disability upon his discharge examination.  Moreover, although the Veteran was treated for sinus congestion and a cold in service, he was not diagnosed with sinusitis at any point in service.  Further, the Veteran did not mention any sinus problem at his discharge examination in November 1976.  

In January 2012 the Veteran was afforded an examination for his bilateral knees.  At that examination the Veteran was diagnosed with arthritis of his left knee, but was not provided with a diagnosis for his right knee.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing actual diagnosis related to the claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting the continuation of symptoms.  Although the Veteran is considered competent to report that he has right knee pain and congestion, he is not competent to provide a medical diagnosis or nexus.  The Board notes that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his right knee pain can be attributed to a diagnosis of arthritis, or whether his congestion can be attributed to sinusitis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board emphasizes that there exists a persuasive VA medical examination that weighs against the Veteran's claim for service connection for his right knee.  The Veteran's assertion opining that he suffers from a right knee disability which is related to active duty service is outweighed by the medical evidence to the contrary.  

In summary, as the preponderance of the evidence is against the claim, service connection for a right knee disability and service connection for sinusitis are not warranted on a direct basis.  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connection disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has claimed that his right knee disability is due to his left knee disability; however, as the Veteran's left knee disability is not service-connected, he cannot be granted service connection on a secondary basis for his right knee pain.  

Entitlement to Service Connection for Depression

The Veteran filed a claim for service connection for depression in January 2010, and asserted that his depression was due to his service.  The Board notes that the record does not substantiate that the Veteran's depression is related to military service.   

The Board notes that the evidence shows that the Veteran was noted to have "stable depression without suicidal ideations" in April 2010.  Further, he received treatment for depression at the New Orleans VAMC.  Therefore, the Veteran has a current disability and satisfies the first element of Shedden.  

However, turning to the second element of Shedden, the Veteran's service medical records do not contain any mention of known symptoms or diagnosis of depression.  The record does not include any medical evidence suggesting his depression arose during service or as a result of an event in service.  Service treatment records are entirely silent for any complaints, findings, or treatment for the Veteran's depression.  The Board notes that the Veteran asserted in his December 2013 hearing that he was diagnosed with depression in 1977 while in active service; however, the Board takes further note of the fact that the Veteran was discharged in January 1977 and his discharge examination makes no mention of any psychiatric diagnosis or treatment, including depression.  The Board finds this particularly troubling given the fact that this is approximately the same time the Veteran claims that his symptoms began.  The Veteran was also not diagnosed with depression until 2010, more than 30 years after his separation from service.  Therefore, based on all of the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for depression on a direct basis.  

Thus, after careful review of the medical and lay evidence of record and the pertinent law and regulations, the Board finds that the most competent and probative evidence does not indicate that depression had its onset in service or was otherwise linked to his service.  The Board is sympathetic to the Veteran's assertions of his experiences in service which led him to become depressed.  However, to the extent that the Veteran asserts that his depression had its onset in service, he is not competent to provide such a link, as the diagnosis and etiology of depression is beyond lay knowledge, and requires medical expertise.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Accordingly, service connection for depression is not warranted, and the claim must be denied.


ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability is denied.

Entitlement to service connection for depression is denied.

Entitlement to service connection for sinusitis is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


